Case 1:18-cv-00496-TFM-MU Document 58 Filed 08/25/20 Page 1 of 1                        PageID #: 337




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

     JOE HAND PRODUCTIONS, INC.,                    )
                                                    )
            Plaintiff,                              )
                                                    )
     v.                                             )   CIVIL ACT. NO. 1:18-cv-496-TFM-MU
                                                    )
     JEFFREY C. DUBOIS, individually, and           )
     as officer, director, shareholder, member,     )
     and/or principal of JCD, LLC., d/b/a           )
     Lucky Horseshoe Saloon, and JCD, LLC,          )
                                                    )
            Defendants.                             )

                                               ORDER

           In accordance with the Memorandum Opinion and Order (Doc. 53) entered on July 27,

 2020, it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor

 of Plaintiff as to Count 2 of the Complaint, with damages awarded in the amount of $15,700. As

 there are no additional claims remaining for adjudication, this action is DISMISSED with

 prejudice.1

           The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

 judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

           DONE and ORDERED this 25th day of August 2020.

                                                /s/ Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE



 1
   Plaintiff voluntarily dismissed Count 1 and the claim for additional damages as to willfulness.
 In light of the posture of this case and the dismissal of remaining claims sought by Plaintiff so that
 final judgment could be entered, the Court dismisses the entire action with prejudice. If the
 Plaintiff intended otherwise, it should seek a modified order and judgment within ten (10) calendar
 days of the entry of the order and judgment.

                                              Page 1 of 1
